UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LENITA B. EAKER,
Plaintiff-Appellant,

v.
                                                                      No. 98-2756
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, District Judge.
(CA-95-145-5-V)

Argued: May 2, 2000

Decided: July 11, 2000

Before WILKINSON, Chief Judge, and WILLIAMS and
TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Philip Max Teague, TEAGUE & CARPENTER, States-
ville, North Carolina, for Appellant. Joseph L. Brinkley, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee. ON
BRIEF: Walter B. Patterson, LEWIS & PATTERSON, Statesville,
North Carolina, for Appellant. Mark T. Calloway, United States
Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lenita B. Eaker challenges the Social Security Commissioner's
denial of her claim for disability benefits. See 42 U.S.C. § 405(g)
(1994). A magistrate and district court judge both affirmed the Com-
missioner's denial. Because the Commissioner's decision is supported
by substantial evidence, see Hays v. Sullivan , 907 F.2d 1453, 1456
(4th Cir. 1990), we affirm the judgment of the district court.

Eaker argues that the Administrative Law Judge's finding that she
did not have a severe impairment on or before September 30, 1985
is not supported by substantial evidence. September 30, 1985 is a crit-
ical date because it is when Eaker's insured status expired. Unless she
can establish that she was disabled on or before this date, Eaker is not
entitled to disability insurance benefits. See 20 C.F.R.
§ 404.131(a)(1999). We find Eaker's claim, for the reasons stated in
the magistrate judge's thorough opinion, to be without merit. There
was substantial evidence that Eaker did not suffer a severe impair-
ment before September 30, 1985, and thus is not entitled to disability
benefits.

A disability is defined as the "inability to engage in any substantial
gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not
less than 12 months." 42 U.S.C. § 423(d)(1)(A) (1994). Further,
Social Security regulations state that there is no disability if "you do
not have any impairment or combination of impairments which sig-
nificantly limits your physical or mental ability to do basic work
activities." 20 C.F.R. § 404.1520(c) (1999). Basic work activities are
those that are required for most jobs, such as walking, standing, sit-
ting; the capacity to see, hear, speak, understand, carry out and
remember simple instructions; and the ability to use judgment. Id. at
§ 404.1521.

                     2
Eaker suffered from a variety of medical conditions before Septem-
ber 30, 1985, including episodic discomfort of the right arm, shoulder,
and neck; episodic lumbosacral discomfort accompanied by numb-
ness of the right hand; and episodic vision impairment due to optical
neuritis. Each condition was, however, episodic . The ALJ conducted
an extensive inquiry into the nature and degree of each ailment and
correctly concluded that none of these conditions, either singularly or
cumulatively, significantly limited Eaker's physical or mental ability
to do basic work activities for a period of twelve months or more.

For example, Eaker's medical history indicates that her 1978 opti-
cal neuritis "cleared nicely with Prednisone after a few weeks."
Equally instructive is the assessment of Dr. Barrie J. Hurwitz, Asso-
ciate Professor of Neurology at Duke University, who began treating
Ms. Eaker in 1988. At this time, three years after Eaker's insured sta-
tus expired, Dr. Hurwitz described Eaker as being"active and taking
care of her family" and stated that "she does not appear to have
restricted her activities at all."

Eaker attempts to make much of the fact that she was diagnosed
as "probably" having multiple sclerosis as early as 1978. At no point
before September 30, 1985, however, was this diagnosis ever con-
firmed. Moreover, the ultimate determination of whether Eaker is
entitled to disability benefits properly turns on whether she suffered
a severe impairment during the period she was insured rather than the
timing of a given diagnosis. And it is clear that as recently as 1988
she was not severely impaired.

In sum, we agree with the magistrate judge and the district court
that the ALJ's finding is supported by substantial evidence. Having
had the benefit of oral argument and the parties' briefs, and after care-
ful consideration of the applicable law, we conclude that the district
court correctly affirmed the Commissioner's decision. Accordingly,
we affirm on the reasoning of the magistrate judge as adopted by the
district court. See Eaker v. Apfel, No. 5:95CV145-V (W.D.N.C. Sept.
17, 1998).

AFFIRMED

                     3